Name: Commission Regulation (EEC) No 3325/82 of 10 December 1982 re-establishing intervention buying in of beef in Denmark and France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /32 Official Journal of the European Communities 11 . 12. 82 COMMISSION REGULATION (EEC) No 3325/82 of 10 December 1982 re-establishing intervention buying in of beef in Denmark and France in for these qualities must recommence in accordance with Article 3 (2) of Regulation (EEC) No 1 197/82 (*), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulations (EEC) No 2708/82 (2), (EEC) No 2569/82 (3), (EEC) No 2829/82 (4) and (EEC) No 2418/82 0 ; Whereas the market prices for Tyre P' in Denmark, and for 'Jeunes bovins U, R and O' in France, had returned to a level below the maximum buying-in price for these qualities ; whereas intervention buying Buying in by the intervention agencies of Denmark and France shall recommence on 13 December 1982 for the following qualities :  Denmark : 'Tyre P ,  France : 'Jeunes bovins U, R and O'. Article 2 This Regulation shall enter into force on 13 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148 , 26 . 6 . 1968 , p . 24. (2) OJ No L 286, 9 . 10 . 1982, p . 18 . (3) OJ No L 274, 24 . 9 . 1982, p . 19 . (4) OJ No L 297, 23 . 10 . 1982, p . 24 . 0 OJ No L 258 , 4 . 9 . 1982, p . 11 . (6) OJ No L 140 , 20 . 5 . 1982, p . 26 .